DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Response to Amendment
Applicant’s amendment dated 04/20/2022, in which claim 15 was amended, claim 18 was canceled, claim 21 was added, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the device according to claim 18". However, claim 18 was canceled. Therefore, claim 19 is lacking antecedent basis.
For the purpose of this Action, the above limitation of claim 19 will be interpreted and examined as -- the device according to claim 15--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (US Pub. 20110147848) in view of Lee et al. (US Pub. 20170040436), Xie et al. (US Pat. 9257348) and Fumitake (US Pub. 20150311311).
Regarding claims 15 and 20, Kuhn et al. discloses in Fig. 1 a device, comprising: 
a substrate having a semiconductor fin [112]; 
a first gate [1362] disposed on the substrate across the semiconductor fin [112]; 
a second gate [1362] disposed on the substrate across the semiconductor fin [112];
 a first dielectric layer [1342] located below the first gate [1362] and in contact with the first gate [1362];
a second dielectric layer [1342] located below the second gate [1362] and in contact with the semiconductor fin [1122], wherein the second dielectric layer [1342] is confined in an area overlapped with the second gate [1362]; and 
a plurality of insulators [104] disposed on the substrate and located below and in contact with the first dielectric layer [1342], the second dielectric layer [1342] and the second gate [1362], wherein the plurality of insulators [104] is in contact with a first portion of a bottom surface of the second gate [1362], and the second dielectric layer [1342] is in contact with a second portion of the bottom surface of the second gate [1362].

    PNG
    media_image1.png
    532
    732
    media_image1.png
    Greyscale

Kuhn et al. fails to explicitly disclose 
wherein a bottom surface of the second dielectric layer is located at a level below a bottom surface of the first dielectric layer.
However, Kuhn suggests in Fig. 1 and paragraph [0020]-[0026] that different transistors in different components or in a component can have different gate widths and gate heights so that a bottom surface of a dielectric layer of a FinFET is located at a level below a bottom surface of another dielectric layer of another FinFET. 
Fumitake discloses in Fig. 16-Fig. 17
wherein a bottom surface of a second dielectric layer [601] is located at a level below a bottom surface of a first dielectric layer [603].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Fumitake into the method of Kuhn et al. to include wherein a bottom surface of the second dielectric layer is located at a level below a bottom surface of the first dielectric layer. The ordinary artisan would have been motivated to modify Kuhn et al. in the above manner for the purpose of providing FinFET devices having different drive currents [paragraph [0084]-[0085] of Fumitake.]; providing FinFET devices having multiple gate widths to obtain the high performance and drive current and low Vccmin, leakage, low capacitance and low dynamic energy [paragraph [0020] of Kuhn et al.].  
Kuhn et al. fails to explicitly disclose 
wherein a width and a height of the first gate is different than a width and a height of the second gate; 
interlayer dielectric layers located on the substrate over the semiconductor fin and surrounding the first gate and the second gate, wherein a top surface of the interlayer dielectric layers is coplanar with top surfaces of the first gate and the second gate; 
the first dielectric layer located below the interlayer dielectric layers, and in contact with the interlayer dielectric layers; and 
a thickness of the second dielectric layer is different than a thickness of the first dielectric layer, 
wherein side surfaces of the first dielectric layer are in contact with side surfaces of the second dielectric layer.
However, Kuhn suggests in Fig. 1 and paragraph [0025]-[0026] that different transistors in different components or in a component can have different gate widths and gate heights depending on intended use of the component(s). 
Lee et al. discloses in Fig. 19 
wherein a width and a height of the first gate [30] is different than a width and a height of the second gate [40]; 
interlayer dielectric layers [200] located on the substrate over the semiconductor fin and surrounding the first gate [30] and the second gate [40], wherein a top surface of the interlayer dielectric layers [200] is coplanar with top surfaces of the first gate [30] and the second gate [40]; 
the first dielectric layer [271] located below the interlayer dielectric layers [200];
a thickness of the second dielectric layer [280] is different than a thickness of the first dielectric layer [271].
Xie discloses in Fig. 2B-2C and column 8, lines 34-35
the first dielectric layer [106] located below the first gate [108] and the interlayer dielectric layers [114], and in contact with the first gate [108] and the interlayer dielectric layers [114]; 
wherein side surfaces of the first dielectric layer [106] are in contact with side surfaces of the second dielectric layer [118].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lee et al. and Xie et al. into the method of Kuhn to include wherein a width and a height of the first gate is different than a width and a height of the second gate; interlayer dielectric layers located on the substrate over the semiconductor fin and surrounding the first gate and the second gate, wherein a top surface of the interlayer dielectric layers is coplanar with top surfaces of the first gate and the second gate; the first dielectric layer located below the interlayer dielectric layers, and in contact with the interlayer dielectric layers; and a thickness of the second dielectric layer is different than a thickness of the first dielectric layer, wherein side surfaces of the first dielectric layer are in contact with side surfaces of the second dielectric layer. The ordinary artisan would have been motivated to modify Kuhn et al. in the above manner for the purpose of providing suitable configurations of transistors having different threshold voltage and providing suitable alternative configuration of the first dielectric layer that can be used to protect fin during subsequent replacement gate process [paragraph [0007], [0022], [0071], [0134] of Lee et al. and column 8, lines 34-35 of Xie et al.]

Regarding claim 16, Lee et al. discloses in Fig. 19 
the device further comprising a pair of first spacers and a pair of second spacers in contact with the first dielectric layer [271], wherein the pair of first spacers are located on two sides of the first gate [30], the pair of second spacers are located on two sides of the second gate [40].
Xie et al. discloses in Fig. 2B-2C, Fig. 2U and column 8, lines 34-35
the device further comprising a pair of first spacers and a pair of second spacers disposed on and in contact with the first dielectric layer [106], wherein the pair of first spacers are located on two sides of the first gate, the pair of second spacers are located on two sides of the second gate.
Consequently, the combination of Kuhn et al., Lee et al. and Xie et al. discloses limitations of claim 16

Regarding claim 17, Kuhn suggests in Fig. 1 and paragraph [0025]-[0026] that different transistors in different components or in a component can have different gate widths and gate heights depending on intended use of the component(s). Lee et al. discloses a width of the second gate [30] is greater than the first gate [40].
The combination of Kuhn et al., Lee et al. and Xie et al. fails to disclose wherein a width of the first gate ranges from 5nm to 50 nm.
It would have been obvious to modify Kuhn et al., Lee et al. and Xie et al. to provide a width of the first gate ranges from 5nm to 50 nm. The ordinary artisan would have been motivated to modify Kuhn et al., Lee et al. and Xie et al. in the manner set forth above for at least the purpose of optimization and routine experimentation top provide optimal gate width for a transistor to perform it’s intended use. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 19, Kuhn et al. discloses in Fig. 1 
wherein the second gate [1362] protrudes into the plurality of insulators [104].

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record does not fairly disclose or make obvious the claimed device as a whole. Specifically, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “wherein the first dielectric layer is in contact with side surfaces of the second gate” of claim 21 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record does not fairly disclose or make obvious the claimed device as a whole. 
Regarding claim 1, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “wherein the first dielectric layer is in contact with side surfaces of the second gate” of claim 1 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Regarding claim 8, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “wherein the second portion of the plurality of insulators is partially exposed by the second dielectric layer” of claim 8 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Claims 2-7, 9-14 are allowable based on their dependence on claims 1 and 8, respectively.

Response to Arguments
Applicant’s arguments with respect to claims 15-17, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822